340 F.2d 786
HAZELTINE RESEARCH, INC., et al., Appellants,v.David L. LADD, Commissioner of Patents, Appellee.
No. 18563.
United States Court of Appeals District of Columbia Circuit.
Argued November 6, 1964.
Decided November 25, 1964.
Certiorari Granted April 5, 1965.

See 85 S. Ct. 1108.
Mr. Edward A. Ruestow, Little Neck, N. Y., with whom Mr. George R. Jones, Washington, D. C., was on the brief, for appellants.
Mr. S. William Cochran, Atty., Washington, D. C., with whom Mr. C. W. Moore, Sol., was on the brief, for appellee.
Before BASTIAN, WRIGHT and McGOWAN, Circuit Judges.
PER CURIAM.


1
The question involved in this case is whether a copending patent is part of the "prior art" within the meaning of that term as used in 35 U.S.C. § 103, and whether a copending patent is a bar to a patent application only if it actually describes the invention for which patent is sought.


2
Having been unsuccessful in the Patent Office in their application for patent, appellants [plaintiffs] filed suit in the District Court to obtain a judgment authorizing appellee [defendant], Commissioner of Patents, to issue the patent applied for by them. The District Court, after a full hearing, rendered an opinion finding for appellee and against appellants, and dismissing the complaint. Hazeltine Research, Inc. v. Ladd, 226 F. Supp. 459 (D.D.C.1964).


3
We are in agreement with the opinion of the District Court. Accordingly, it follows that the judgment of the District Court must be and is


4
Affirmed.